        Case 4:18-cv-00110-BMM Document 26 Filed 01/28/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                      CV-18-110-GF-BMM
WILDEARTH GUARDIANS,

                 Plaintiff,

       vs.                                                    ORDER

ELAINE L. CHAO, et al.,

                 Defendants,




      Before the Court is Federal Defendants’ Motion for Stay (Doc. 24) briefing

on their Motion to Dismiss (Doc. 18).

      Federal Defendants moved to dismiss this case for lack of subject matter

jurisdiction and failure to state a claim upon which relief can be granted. (Docs.

18-19). Federal Defendants’ reply brief is currently due on or before January 25,

2019, pursuant to the scheduling order (Doc. 17). Federal Defendants seek to stay

briefing on their Motion to Dismiss because funding for the Department of Justice

expired and appropriations to the Department lapsed. (Doc. 24 at 2). This lapse in

appropriations has caused the Department of Justice attorneys and other

governmental employees related to this suit to work in “very limited

circumstances.” Id. at 3.


                                          1
        Case 4:18-cv-00110-BMM Document 26 Filed 01/28/19 Page 2 of 2



       Indeed, the Federal Government remains partially shutdown and continues

to impact negatively close to one million federal workers. The harm alleged in this

case, however, remains on-going and will not stop despite the shutdown of the

Federal Government. (Doc. 1). The Complaint alleges this harm has remained

unattended “[o]ver the course of at least the last six years.” Id. at ¶ 3. To stay

these proceedings due to the Federal Government’s failure to reopen and deny the

Plaintiffs the right to be heard in relation to these alleged harms conflicts with the

interests of justice.

                                       ORDER

       Accordingly, IT IS ORDERED that Federal Defendants’ Motion for Stay

(Doc. 24) is DENIED.

       DATED this 28th day of January, 2019.




                                           2
